Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
as of April 7, 2017 by and between Mustang Bio, Inc. (the “Company”) and Manuel
Litchman (“Executive”). The Company and Executive are hereinafter collectively
referred to as the “Parties”, and either may be individually referred to as a
“Party”.

 

Recitals

 

WHEREAS the Company desires to employ Executive and Executive desires to accept
such employment, on the terms and conditions set forth in this Agreement;

 

WHEREAS, in his position, Executive will have access to confidential information
concerning the Company’s business, its customers and employees; and

 

WHEREAS, the Company wishes to protect itself from unauthorized use of this
information and to protect its investment in its employees, customer
relationships and confidential information.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Agreement

 

1.Employment.

 

1.1       Title. Effective as of the Effective Date, Executive is employed by
the Company in the position of President and Chief Executive Officer (“CEO”),
subject to the terms and conditions set forth in this Agreement.

 

1.2       Term. The term of this Agreement shall begin on April 24, 2017 (the
“Effective Date”), and shall continue until it is terminated pursuant to Section
4 herein (the “Term”).

 

1.3       Duties. Executive shall do and perform all services, acts or things
necessary or advisable to conduct the business of the Company and that are
normally associated with the position of President and CEO. In his capacity as
President and CEO, Executive shall report to the Company’s Board of Directors
(the “Board”).

 

1.4       Location. Executive’s principal place of business for performance of
the services under this Agreement shall be in New York, New York, provided,
however, that the Company may from time to time require the Executive to travel
temporarily to other locations (domestic and international) in connection with
the Company’s business.

 



-1- 

 

 

1.5       Board Seat. As soon as practicable following the Effective Date, the
Company shall use its best efforts to cause the Executive to be appointed to the
Board. During the Term the Company shall use its best efforts to cause the
Executive to be nominated and reelected to the Board. Upon any termination of
the Executive’s employment with the Company by the Executive or by the Company
for any reason, the Executive’s service on the Board (and any board of directors
of any Affiliate of the Company) shall immediately terminate, and the Executive
will execute and return to the Company all letters and documents that the
Company may reasonably require in order to evidence such resignation(s). In
furtherance of the foregoing, Executive hereby grants the appropriate officer(s)
of the Company the Executive’s power of attorney to execute such documentation
in furtherance of such termination.

 

1.6       Policies and Practices. Executive will abide by the policies and
practices established by the Company and/or the Board (or any designated
committee thereof). In the event that the terms of this Agreement differ from or
are in conflict with the Company’s policies or practices or the Company’s
Employee Handbook, this Agreement shall control.

 

2.Loyalty; Noncompetition; Nonsolicitation.

 

2.1       Loyalty. During Executive’s employment by the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement. Notwithstanding the above, Executive may, on his own time, at his own
expense and to the extent consistent with and non-deleterious to his duties and
responsibilities at the Company: (i) participate in civic, educational,
charitable or fraternal organizations; (ii) manage his personal investments
which includes an advisory role in preexisting investments including the IP
listed in Exhibit A; (iii) with prior approval of the Executive Chairman, serve
as a consultant to, or on the board of directors of, other companies that do not
compete with the Company.

 

2.2       Agreements Protecting Confidential and Proprietary Information. In
connection with and as a material condition of the Company’s decision to offer
Executive employment, Executive understands, acknowledges and agrees to promptly
execute and be bound by certain restrictive covenants during and after his
employment with the Company, as contained in the Company’s Proprietary
Information and Inventions Agreement (“PIIA”). A copy of the PIIA is attached to
this Agreement as Exhibit B.

 

2.3       Non-Competition and Non-Solicitation.

 

2.3.1       Purpose. Executive understands and agrees that the purpose of this
Section 2.3 is solely to protect the Company’s legitimate business interests,
including, but not limited to its confidential and proprietary information,
customer relationships and goodwill, and the Company’s competitive advantage,
and is not intended to impair, nor will it impair, Executive’s ability or right
to work or earn a living. Therefore, Executive agrees to be subject to
restrictive covenants under the following terms.

 

2.3.2       Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.

 

(i)       “Affiliate” means, with respect to any specific entity, any other
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity.

 



-2- 

 

 

(ii)       “Business” means the business(es) in which the Company or its
Affiliates are or were engaged at the time of, or during the 12 month period
prior to, the termination of Executive’s employment with the Company for any
reason. Excluded from the definition of “Business” for purposes of this
agreement are oncology companies that do not engage in Chimeric Antigen Receptor
research.

 

(iii)       “Customer” means any person or entity who is or was a customer or
client of the Company or its Affiliates at the time of, or during the 12 month
period prior to, the termination of Executive’s employment with the Company for
any reason.

 

(iv)       “Company Employee” means any person who is or was an employee of the
Company or its Affiliates at the time of, or during the twelve (12) month period
prior to, the termination of Executive’s employment with the Company for any
reason.

 

(v)       “Restricted Period” means the period commencing on the date of
termination of Executive’s employment with the Company for any reason and ending
six (6) months after such date provided, however, that the period shall be
tolled and shall not run during any time Executive is in violation of this
Section 2.3, it being the intent of the parties that the Restricted Period shall
be extended for any period of time in which Executive is in violation of this
Section 2.3.

 

(vi)       “Territory” means the United States of America, it being understood
that the Company’s business is nationwide in scope and a nationwide restriction
is reasonable and necessary to protect the Company’s interests.

 

2.3.3       Non-Participation with the Company’s Competitors. During his
employment with the Company and during the Restricted Period, Executive will
not, on his own behalf or on behalf of any other person, engage in any Business
competitive with or adverse to that of the Company. In addition, during his
employment with the Company and during the Restricted Period, Executive will not
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by Executive to be adverse or antagonistic to the
Company, its Business, or prospects, financial or otherwise, or in any company,
person, or entity that is, directly or indirectly, in competition with the
Business of the Company or any of its Affiliates (as defined above). Ownership
by Executive, in professionally managed funds over which the Executive does not
have control or discretion in investment decisions, or as a passive investment,
of less than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on a national securities exchange or in
the over-the-counter market shall not constitute a breach of this Section 2.3.3.

 

2.3.4       Non-Competition. During his employment with the Company and during
the Restricted Period, Executive will not, directly or indirectly, (i) engage in
the Business in the Territory (other than on behalf of the Company), or (ii)
hold a position based in or with responsibility for all or part of the
Territory, with any person or entity engaging in the Business, whether as an
employee, consultant, or otherwise, in which Executive will have duties, or will
perform or be expected to perform services for such person or entity, that is or
are the same as or substantially similar to the position held by Executive or
those duties or services actually performed by Executive for the Company within
the twelve (12) month period immediately preceding the termination of
Executive’s employment with the Company, or in which Executive will use or
disclose or be reasonably expected to use or disclose any confidential or
proprietary information of the Company for the purpose of providing, or
attempting to provide, such person or entity with a competitive advantage with
respect to the Business.

 



-3- 

 

 

2.3.5       Non-Solicitation. During his employment with the Company and during
the Restricted Period, Executive will not, directly or indirectly, on
Executive’s own behalf or on behalf of any other party (except on behalf of the
Company):

 

(i)Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(ii)Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(iii)Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with the Company; or

 

(iv)Solicit, induce, or attempt to solicit or induce any Company Employee to
terminate his or her employment with the Company.

 

2.3.6       Reasonableness of Restrictions. Executive acknowledges and agrees
that (i) his services to the Company under this Agreement are unique and
extraordinary; (ii) the restrictive covenants in this Agreement are essential
elements of Executive’s employment by the Company and are reasonable given
Executive’s access to the Company’s confidential information and the substantial
knowledge and goodwill Executive will acquire with respect to the business of
the Company as a result of his employment with the Company, and the unique and
extraordinary services to be provided by Executive to the Company; (iii) the
restrictive covenants contained in this Agreement are reasonable in time,
territory, and scope, and in all other respects; and (iv) enforcement of the
restrictions contained herein will not deprive the Executive of the ability to
earn a reasonable living.

 

2.3.7       Judicial Modification. Should any part or provision of this Section
2.3 be held invalid, void, or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement.
The parties further agree that if any portion of this Section 2.3 is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, or other restrictions are deemed to be invalid or
unreasonable in scope, the invalid or unreasonable terms shall be replaced by
terms that are valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.

 



-4- 

 

 

2.3.8       Enforcement. Executive acknowledges and agrees that the Company will
suffer irreparable harm in the event that Executive breaches any of Executive’s
obligations under this Section 2.3 and that monetary damages would be inadequate
to compensate the Company for such breach. Accordingly, Executive agrees that,
in the event of a breach by Executive of any of Executive’s obligations under
this Section 2.3, the Company will be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief, and
expedited discovery for the purpose of seeking relief, in order to prevent or to
restrain any such breach. Executive agrees to waive any requirement for the
securing or posting of any bond in connection with such remedies. The Company
will be entitled to recover its costs incurred in connection with enforcing this
Section 2.3, including reasonable attorneys’ fees and expenses.

 

3.Compensation of Executive.

 

3.1       Base Salary. The Company shall pay Executive a base salary at the
annualized rate of Three Hundred and Ninety Five Thousand Dollars ($395,000.00)
(the “Base Salary”), less all applicable taxes, deductions and withholdings, to
be paid in equal installments in accord with the Company’s normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year and may be changed in the discretion of
the Board. The Base Salary may only be decreased in connection with a
Company-wide decrease in executive compensation; provided, however that
Executive shall not be subject to any greater percentage reduction than any
other Company executive. The Board shall review annually and may increase the
Base Salary thereby setting a new level for the entirety of this Agreement.

 

3.2       Annual Bonus. At the sole discretion of the Board or the compensation
committee of the Board, if established (the “Compensation Committee”), following
each calendar year of the Company while employed hereunder, Executive will be
eligible to receive an additional target cash bonus of up to fifty percent (50%)
of the Base Salary (the “Annual Bonus”). The amount of the Annual Bonus to be
paid shall be based on Executive’s attainment of certain financial, clinical
development, and/or business milestones (the “Milestones”) to be established
annually by the Board or the Compensation Committee. The determination of
whether Executive has met or exceeded the Milestones, and if so, the bonus
amount (if any) that will be paid, shall be determined by the Board or the
Compensation Committee in its sole discretion. Except as described in Sections
4.5.2, 4.5.4, or 4.5.5 below, Executive must remain employed by the Company
through and including the last day of the applicable calendar year in order to
be eligible to earn or receive any Annual Bonus for that year. The Annual Bonus
for any given calendar year will be paid in cash as a single lump-sum payment no
later than March 15 of the year following the conclusion of the calendar year to
which the Annual Bonus relates.

 



-5- 

 

 

3.3       Equity. Subject to approval by the Board, the Company shall grant to
Executive an option to purchase 1,041,675 shares of the Company’s common stock,
subject to vesting (the “Option”). The Option will have an exercise price per
share equal to the fair market value of a share the Company’s common stock on
the date of the grant of the stock option (which the Company believes, as of
April 7, 2017, is $5.73 per share). One-half of the Option will vest over time
(the “Time Based Option”), with twenty five percent (25%) of the Time Based
Option vesting after twelve (12) months of employment, and the remaining shares
vesting in twelve (12) equal quarterly installments thereafter, subject to
Executive’s Continuous Service (as defined in the Company’s 2016 Incentive Plan)
to the Company on each vesting date. The remaining one-half of the Option (the
“Performance Option”) will vest and become exercisable upon the occurrence of
the following milestones being achieved: (i) 25% of the Performance Option grant
will vest upon the dosing of the first patient in the first Phase 2 clinical
trial of any Company product candidate, (ii) 25% of the Performance Option grant
will vest upon the dosing of the first patient in the first Phase 2 clinical
trial of a second Company product candidate, (iii) 25% of the Performance Option
grant will vest upon the Company’s achievement of a fully-diluted Market
Capitalization of $500,000,000, and (iv) 25% of the Performance Option grant
will vest upon the Company’s achievement of a fully-diluted Market
Capitalization of $1,000,000,000; in each case subject to Executive’s Continuous
Service to the Company on the date of such occurrences. Notwithstanding the
foregoing, in the event that a Phase 2 clinical trial for either of the
Company product candidates referenced in subsections 3.3(i) or 3.3(ii) herein is
bypassed, the corresponding percentage of the Performance Option grant that
would have otherwise vested pursuant to subsections 3.3(i) or 3.3(ii) herein
will vest upon the earlier of (x) the dosing of the first patient in the first
Phase 3 clinical trial for that Company product candidate, or (y) the filing of
a Biologics License Application (“BLA”) or New Drug Application (“NDA”) with the
U.S. Food and Drug Administration, or alternatively the filing of an equivalent
regulatory filing with a foreign regulatory agency, with respect to that Company
product candidate. Vesting of the Option will terminate upon the termination of
the Executive’s Continuous Service, except as described in Sections 4.5.4 and
4.5.5 below. In addition, all of the shares subject to the Option will
automatically vest in their entirety upon a Change in Control (as defined in the
Plan) provided that Executive provides Continuous Service to the Company through
such date. The Option will be subject to the Plan and the execution of an Option
Agreement to be entered between the Company and Executive. “Market
Capitalization” shall be determined by multiplying the total shares of the
Company’s common stock that are outstanding (including common stock issuable
upon conversion, exchange or exercise of any derivative security, including
without limitation, options, warrants, convertible equity or debt or restricted
equity) by the last reported closing price of the Company’s common stock on a
nationally recognized exchange or in the over-the-counter market.

 

3.4       Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of his duties hereunder, subject to the Company’s reimbursement
policies in effect from time to time.

 

3.5       Benefits. Executive shall, in accordance with Company policy and the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement that may be in effect from time to time and made
available to the Company’s senior management employees.

 

3.6       Holidays and Vacation. Executive shall be eligible to accrue up to
four (4) weeks of paid vacation per year and will receive paid Company holidays
in accordance with Company policy. Unless otherwise required by law, accrued but
unused vacation time is not carried forward from one year to the next, and is
not paid out upon termination of employment for any reason. All available time
off must be used in accord with the Company’s policies and procedures. To the
extent Executive would be entitled to a greater number of vacation days or
personal days under any other Company policy, such other policy shall govern.

 

3.7       Withholdings. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as the Company determines are
required to be withheld pursuant to any applicable law along with any other
amount properly requested by Executive.

 



-6- 

 

 

4.Termination.

 

4.1       Termination by the Company. Executive’s employment with the Company is
at will and may be terminated by the Company at any time and for any reason, or
for no reason, including, but not limited to, under the following conditions:

 

4.1.1       Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive in accordance with the procedures set
forth in Section 4.6.2 below. Any notice of termination given pursuant to this
Section 4.1.1 shall effect termination as of the date of the notice or as of
such other date as specified in the notice, subject to Section 4.6.2.

 

4.1.2       Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason or for no reason. Such termination shall be effective on the date
Executive is so informed or as otherwise specified by the Company.

 

4.2       Termination by Resignation of Executive. Executive’s employment with
the Company is at will and may be terminated by Executive at any time and for
any reason or for no reason, including via a resignation for Good Reason in
accordance with the procedures set forth in Section 4.6.3 below.

 

4.3       Termination for Death or Complete Disability. Executive’s employment
with the Company shall terminate effective upon the date of Executive’s death or
Complete Disability (as defined below).

 

4.4       Termination by Mutual Agreement of the Parties. Executive’s employment
with the Company may be terminated at any time upon a mutual agreement in
writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.

 

4.5       Compensation Upon Termination.

 

4.5.1       Generally. When this Agreement is terminated for any reason,
Executive, or his estate, as the case may be, will be entitled to receive the
compensation and benefits earned through the effective date of termination,
including, but not limited to, as applicable, any Base Salary earned by
Executive, expense reimbursement amounts owed to Executive, all unpaid amounts
of the Annual Bonus for the prior year, if any, Executive earned prior to the
termination date by meeting the conditions set forth in Section 3.2, less
standard deductions and withholdings.

 

4.5.2       Death or Complete Disability. If Executive’s employment under this
Agreement is terminated by his death or Complete Disability, then, in addition
to the amounts described in Section 4.5.1, and conditioned upon Executive (or
his estate or heirs as applicable) executing and not revoking a release of
claims in the form attached as Exhibit C (the “Release”)) within the time
periods specified therein, the Company will provide the following separation
benefits: (i) the Company will continue Executive’s Base Salary (at the rate in
effect as of the termination) for a period of ninety (90) days beginning on the
sixtieth (60th) day following the termination of Executive’s employment with the
Company, provided that the first installment will include all installments that
would have been paid from the date of termination had the initial payment not be
delayed, and (ii) Executive shall be entitled to a pro-rata share of the Annual
Bonus, to be paid when and if such Annual Bonus would have been paid under this
Agreement.

 



-7- 

 

 

4.5.3       Termination For Cause or Resignation without Good Reason. If
Executive’s employment is terminated by the Company for Cause, or Executive
resigns his employment hereunder without Good Reason, the Company shall pay
Executive the amounts described in Section 4.5.1. The Company shall thereafter
have no further obligations to Executive under this Agreement, except as
otherwise provided by law.

 

4.5.4       Termination Without Cause or Resignation For Good Reason Not In
Connection with a Change in Control. If Executive’s employment under this
Agreement is terminated by the Company without Cause or Executive resigns for
Good Reason, at any time other than at the time of, or within twelve (12) months
following a Change in Control, then, in addition to the amounts described in
Section 4.5.1, and conditioned upon Executive executing and not revoking the
Release within the time periods specified therein, the Company will provide the
following separation benefits: (i) the Company will continue Executive’s Base
Salary (at the rate in effect as of the termination) for a period of twelve (12)
months, beginning on the sixtieth (60th) day following the termination of
Executive’s employment with the Company, provided that the first installment
will include all installments that would have been paid from the date of
termination had the initial payment not be delayed; (ii) if Executive timely
elects continued health insurance coverage under COBRA, the Company shall pay
the entire premium necessary to continue such coverage for Executive and
Executive’s eligible dependents until the conclusion of the time when Executive
is receiving continuation of Base Salary payments or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium times the number of
months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Internal Revenue Code; (iii)
Executive shall be entitled to a pro-rata share of the Annual Bonus for the year
in which the termination occurred, to be paid when and if such Annual Bonus
would have been paid under this Agreement; and (iv) immediate partial
accelerated vesting of all unvested time-based equity awards with respect to the
same number of shares that would have vested if Executive had continued in
employment for one year after the termination date.

 

4.5.5       Termination Without Cause or Resignation For Good Reason In
Connection with a Change in Control. If the Company terminates Executive’s
employment without Cause, or if Executive resigns for Good Reason, upon the
occurrence of, or within the twelve (12) months following, the effective date of
a Change in Control, then, in addition to the amounts described in Section
4.5.1, and conditioned upon Executive executing and not revoking the Release
within the time periods specified therein, the Company will provide the
following separation benefits: (i) the Company will continue Executive’s Base
Salary (at the rate in effect as of the termination) for a period of twelve (12)
months, beginning on the sixtieth (60th) day following the termination of
Executive’s employment with the Company, provided that the first installment
will include all installments that would have been paid from the date of
termination had the initial payment not be delayed; (ii) if Executive timely
elects continued health insurance coverage under COBRA, the Company shall pay
the entire premium necessary to continue such coverage for Executive and
Executive’s eligible dependents until the conclusion of the time when Executive
is receiving continuation of Base Salary payments or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium times the number of
months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Internal Revenue Code; (iii)
Executive shall be entitled to a pro-rata share of the Annual Bonus for the year
in which the termination occurred, to be paid when and if such Annual Bonus
would have been paid under this Agreement; and (iv) immediate accelerated
vesting of all unvested equity awards such that, on the effective date of the
Release, the Executive shall be vested in one hundred percent (100%) of all such
equity awards.

 



-8- 

 

 

4.6       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

4.6.1       Complete Disability. As used herein, “Complete Disability” means the
inability of Executive, due to the condition of his physical, mental or
emotional health, effectively to perform the essential functions of his job with
or without reasonable accommodation for a continuous period of more than 90 days
or for 90 days in any period of 180 consecutive days, as determined by the Board
in consultation with an independent physician retained for such purpose. For
purposes of making a determination as to whether a Complete Disability exists,
at the Board’s request Executive agrees to make himself available and to
cooperate in a reasonable examination by the independent physician retained by
the Board and to authorize the disclosure and release to the Board of all
medical records related to such examination.

 

4.6.2       Cause. As used herein, “Cause” means: (i) Executive’s fraud,
embezzlement or misappropriation with respect to the Company, (ii) Executive’s
material breach of this Agreement, (iii) Executive’s material breach of the
PIIA, (iv) Executive’s breach of fiduciary duties to the Company, (v)
Executive’s willful failure or refusal to perform his material duties under this
Agreement or failure to follow any specific lawful instructions of the Board,
(vi) Executive’s conviction or plea of nolo contendere in respect of a felony or
of a misdemeanor involving moral turpitude, or (vii) Executive’s willful or
negligent misconduct that has a material adverse effect on the property,
business, or reputation of the Company. Prior to terminating Executive’s
employment for Cause pursuant to clauses (ii), (iii), (iv), (v) or (vii),
Executive shall have thirty (30) days after Executive’s receipt of written
notice thereof from the Company to cure any such failure, action or breach, to
the extent subject to being cured.

 

4.6.3       Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events without Executive’s consent: (i) a
material reduction of Executive’s Base Salary (except in connection with a
Company-wide decrease in executive compensation, as provided in Section 3.1 of
this Agreement) (ii) a material diminution of Executive’s authority, duties,
responsibilities, or line of reporting (iii) the relocation of Executive’s
then-principal place of employment, without Executive’s consent, in a manner
that lengthens his one-way commute distance by fifty (50) miles from his
then-current principal place of employment immediately prior to such relocation,
or (iv) the Company’s material breach of this Agreement. In order for Executive
to resign for Good Reason, Executive must provide written notice to the Company
of the existence of the Good Reason condition within thirty (30) days of the
date on which Executive discovers, or reasonably should have discovered, the
existence of such Good Reason condition. Upon receipt of such notice, the
Company will have thirty (30) days during which it may remedy the Good Reason
condition and not be required to provide for the benefits described in Section
4.5.4 or 4.5.5 as applicable as a result of such proposed resignation. If the
Good Reason condition is not remedied within such thirty (30) day period,
Executive may resign based on the Good Reason condition specified in the notice
effective immediately upon the expiration of the thirty (30) day cure period.

 



-9- 

 

 

4.6.4       Change in Control. For purposes of this Agreement, “Change in
Control” has the meaning provided to such term in the Company’s 2016 Incentive
Plan.

 

4.7       Survival of Certain Sections. Sections 2, 4, 5, 6, 7, 8, 9, 10, 11,
12, 13, 14, 15, 17, and 18 of this Agreement will survive the termination of
this Agreement.

 

4.8       Parachute Payment. If any payment or benefit the Executive would
receive pursuant to this Agreement, either alone or together with other payments
and benefits provided to him by the Company (the “Total Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced if and to the extent
that a reduction in the Total Payments would result in Executive retaining a
larger amount than if Executive received all of the Total Payments, in each case
measured on an after-tax basis (taking into account federal, state, and local
income taxes, and, if applicable, the Excise Tax). The determination of any
reduction in the Total Payments will be made at the Company’s expense by the
Company’s independent public accountants or a law or consulting firm selected by
the Company, applying reasonable, good faith interpretations regarding the
applicability of Section 280G and Section 4999, along with any other applicable
portions of the Code or other tax laws. If a reduction in the Total Payment is
necessary, such reduction shall occur in the following order: (i) reduction of
cash payments; (ii) cancellation of accelerated vesting of equity awards other
than stock options; (iii) cancellation of accelerated vesting of stock options;
and (iv) reduction of other benefits paid to Executive. Within any such category
of payments and benefits (that is, (i), (ii), (iii) or (iv)), a reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A (as defined in Section 4.9 below) and then with
respect to amounts that are. In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be canceled, subject to the immediately preceding sentence, in the reverse order
of the date of grant.

 



-10- 

 

 

4.9       Section 409A Compliance. The Parties intend that all provisions of
this Agreement and the payments made pursuant thereto will comply with, or be
exempt from, the application of Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”), and all provisions of this Agreement will be construed, to the
maximum extent possible, in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under this Section
4 that constitute “deferred compensation” within the meaning of Section 409A
will not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h)), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.
The parties intend that each installment of the separation benefits payments
provided for in this Agreement is a separate “payment” for purposes of Section
409A. For the avoidance of doubt, the parties intend that payments of the
Separation Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
Executive and the Company agree to use their best efforts to amend the terms of
this Agreement from time to time as may be necessary to avoid the imposition of
penalties or additional taxes under Section 409A of the Internal Revenue Code;
provided, however, any such amendment will provide Executive substantially
equivalent economic payments and benefits as set forth herein and will not in
the aggregate, materially increase the cost to, or liability of, the Company
hereunder. However, if the Company determines that the Separation Benefits
constitute “deferred compensation” under Section 409A and Executive is, on the
termination of service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Separation Benefits payments
will be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s separation from service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), and the Company (or the successor entity thereto, as applicable) will
(A) pay to Executive a lump sum amount equal to the sum of the Separation
Benefits payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Separation Benefits had not been so delayed pursuant to this Section, and
(B) commence paying the balance of the separation benefits in accordance with
the applicable payment schedules set forth in this Agreement.

 

5.Assignment and Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 



-11- 

 

 

6.Notices.

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Mustang Bio, Inc.
2 Gansevoort Street, 9th Floor
New York, New York 10014
Attn: Chairman of the Board

 

If to Executive:

 

Mustang Bio, Inc.
2 Gansevoort Street, 9th Floor
New York, New York 10014
Attn: Manuel Litchman

  

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.

 

7.Choice of Law.

  

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of New York without regard to its conflict of laws
principles.

  

8.Integration.

  

This Agreement, including all documents referenced herein, contains the
complete, final and exclusive agreement of the Parties relating to the terms and
conditions of Executive’s employment and the termination of Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties.

  

9.Amendment.

  

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

  

10.Waiver.

  

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 



-12- 

 

 

11.Severability.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

12.Interpretation; Construction.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

13.Attorneys’ Fees.

 

Except as otherwise prohibited by law, in the event a Party brings an action to
enforce the terms of this Agreement, in addition to any other remedies, the
prevailing party will be entitled to recovery of its reasonable attorneys’ fees
and costs incurred by it arising out of such breach or the defense thereof.

 

14.Representations and Warranties.

 

14.1       Obligations to Prior Employers. Executive represents and warrants to
the Company that Executive is not obligated or restricted under any agreement
(including any non-competition or confidentiality agreement), judgment, decree,
order or other restraint of any kind that could impair Executive’s ability to
perform the duties and obligations required of Executive hereunder. Executive
further represents and warrants to the Company that he has not violated any
confidentiality agreement or other similar obligation that he has to any former
employer and that he has not disclosed any confidential or trade secret
information belonging to any former employer to the Company or its agents.
Executive agrees that he will not use confidential information and/or trade
secrets belonging to any former employer in his employment with the Company or
otherwise as a resource for building the business of the Company and will
structure his and the Company’s work environment and practices in such a way to
ensure that any such information will not be used or disclosed during the course
of his relationship with the Company.

 

14.2       Litigation Support. Both during and after Executive’s employment with
the Company, if the Company is evaluating, pursuing, contesting or defending any
proceeding, charge, complaint, claim, demand, notice, action, suit, litigation,
hearing, audit, investigation, arbitration or mediation, in each case whether
initiated by or against the Company (collectively, a “Proceeding”), other than a
Proceeding initiated by or against Executive, Executive will reasonably
cooperate with the Company and its counsel in the evaluation, pursuit, contest
or defense of the Proceeding and provide such testimony and access to books and
records as may be necessary in connection therewith. Any such cooperation shall
be done at times mutually convenient for Executive and the Company, and the
Company will ensure that any such cooperation does not interfere with any duties
or obligations that Executive may have to a third party, including any future
employer. The Company will reimburse Executive for Executive’s reasonable
out-of-pocket expenses related to such cooperation.

 



-13- 

 

 

14.3       Future Employment. In the event of Executive’s separation from the
Company, regardless of the reason or cause of that separation, Executive agrees
that for a period of twelve (12) months from the date his employment terminates,
he will provide the Company with no fewer than three (3) business days’ notice
of his intent to accept employment with or for an organization other than
Company for the express purpose of allowing the Company to determine if such
proposed employment interferes with any of Executive’s surviving obligations
under this Agreement. The notice of intent to accept employment will identify
the new employer, list Executive’s anticipated title and describe his
anticipated duties.

 

15.Indemnification.

 

The Company shall defend and indemnify Executive in his capacity as President
and CEO of the Company to the fullest extent permitted under the Delaware
General Corporate Law.

 

16.Counterparts.

  

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Signatures to this Agreement transmitted by fax, by email in
“portable document format” (“.pdf”) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.

 

17.Jurisdiction; Venue.

 

The Parties agree that any litigation arising out of or related to this
Agreement or Executive’s employment by the Company shall be brought exclusively
in any state or federal court in New York, New York. Each Party (i) consents to
the personal jurisdiction of said courts, (ii) waives any venue or inconvenient
forum defense to any proceeding maintained in such courts, and (iii) except as
otherwise provided in this Agreement, agrees not to bring any proceeding arising
out of or relating to this Agreement or Executive’s employment by the Company in
any other court.

 

18.Legal Fees.

 

The Company shall reimburse Executive for his reasonable and documented legal
expenses incurred in connection with the review and preparation of this
Agreement up to $10,000.

 



-14- 

 

 

19.Advertising Waiver.

 

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.

 

 

[Signature page follows]


 

 



-15- 

 

 



In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

 

Mustang Bio, Inc.

 

 



/s/ Michael S. Weiss   Date: 4/7/17   Name: Michael S. Weiss                  
Title: Executive Chairman                             Executive:            
Date: 4/9/17   /s/ Manuel Litchman         Manuel Litchman        



 

 

-16- 

 

 

EXHIBIT A

 

Executive’s Existing Intellectual Property Investment
as Referenced in Section 2.1

 

 

 

 

 

 

 

 

EXHIBIT B

 

Form of Proprietary Information and Inventions Agreement

 

 

MUSTANG BIO, INC.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

 

In consideration of my employment by Mustang Bio, Inc. (the "Company"), the
compensation to be paid to me, and other valuable consideration, I hereby agree
as follows:

 

 

1.Nondisclosure

 

1.1       Recognition of Company's Rights; Nondisclosure. At all times during my
employment with the Company and thereafter, I will hold in strictest confidence
and will not disclose, use, distribute, lecture upon, or publish any of the
Company's and/or its Affiliates’ Proprietary Information (defined below), except
as may be required in connection with my work for the Company, or unless an
officer of the Company expressly authorizes such in writing. I will obtain the
Company's written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to my work at the Company
and/or incorporates any Proprietary Information. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns. For purposes of this Agreement, “Affiliate” means, with respect to
any specific entity, any other entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with such specified entity. For purposes of clarification, the Company and
Coronado Biosciences, Inc. are Affiliates.

 

1.2       Proprietary Information. The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company and/or its Affiliates. By way of illustration but not limitation,
"Proprietary Information" includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, screening and/or diagnostic techniques or tests,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as "Inventions"); and (b) information, plans,
strategies, and/or data regarding research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills, potential, performance, and/or compensation of other
employees of the Company and/or its Affiliates. Notwithstanding the foregoing,
it is understood that I am free to use information which is generally known in
the trade or industry, and which is not gained as a result of a breach of this
Agreement. Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b),
I shall not be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a trade secret that: (1) is made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

1.3       Third Party Information. I understand, in addition, that the Company
has received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

1.4       No Improper Use of Information of Prior Employers and Others. During
my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

 



1 

 

 

2.Assignment of Inventions.

 

2.1       Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

 

2.2       Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, Exhibit
A hereto contains a complete list of all Inventions that I have, alone or
jointly with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of my
employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (collectively referred to as "Prior Inventions"). If no Inventions are
listed in Exhibit A, I represent that there are no Prior Inventions. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Inventions. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.

 

2.3       Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."

 

2.4       Nonassignable Inventions. This Agreement does not apply to any
Invention that qualifies fully as a nonassignable Invention under the laws of
the state where I am domiciled.

 

2.5       Obligation to Keep Company Informed. During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.

 

2.6       Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

2.7       Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are "works made for hire,"
pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8       Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.             Records. I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment with the Company,
which records shall be available to and remain the sole property of the Company
at all times.

 



2 

 

 

4.             Additional Activities. I agree that during the period of my
employment by the Company I will not, without the Company's express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.

 

5.             No Conflicting Obligation. I represent that my performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

 

6.             Return of Company Documents. When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company's premises and owned by the
Company, including but not limited to all storage media of any type, computer
and related equipment, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.

 

7.             Legal and Equitable Remedies. Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

8.             Notices. Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing. Such notice shall be deemed given
upon personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.

 

9.             Notification of New Employer. In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

 

10.           General Provisions.

 

10.1       Governing Law; Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of New York, as
such laws are applied to agreements entered into and to be performed entirely
within New York between residents of New York, without regard to conflict of law
principles. I hereby expressly consent to the personal jurisdiction of the state
and federal courts located in New York, New York for any lawsuit filed there
against me by Company arising from or related to this Agreement.

 

10.2       Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

10.3       Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

10.4       Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

10.5       Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company's right
to terminate my employment at any time, with or without cause.

 

10.6       Waiver. No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 



3 

 

 

10.7       Entire Agreement. This Agreement, along with my Employment Agreement
with the Company, constitutes the final, complete agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between me and the Company, except as specifically noted herein. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by me and
the Chief Executive Officer of the Company. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

 

 

 

 

 

 

I have read this Agreement carefully and understand its terms.

 



    (Signature)       Manuel Litchman   (Printed Name)  



 



Date:    



  

Address of Residence:



           

  

Accepted and Agreed To:

 

Mustang Bio, Inc.

 



By:           Title:    

 

Date: April 7, 2017

 

Address:

 

2 Gansevoort, 9th Floor

 

New York, NY 10014

 

4 

 

 

Exhibit A

 

Prior Inventions Disclosure

 

 

 

The following is a complete list of all Prior Inventions:

 

¨None

 

¨See immediately below:

 



 

 



 

 

 

 

 

 

EXHIBIT C

 

RELEASE OF CLAIMS

  

THIS RELEASE OF CLAIMS (this “Release”) is made by Manuel Litchman (“Executive”)
as of the date it is signed by Executive, as indicated on the signature page
hereof.

 

Executive acknowledges that he previously executed an Executive Employment
Agreement (the “Agreement”) that included, among other items, a promise of
severance pay and other benefits by Mustang Bio, Inc. (the “Company”) in certain
situations, contingent upon Executive’s execution of a release of claims.
Pursuant to the terms of the Agreement and Company’s promise to provide
severance pay and other benefits, Executive executes this Release.

 

Executive, on his own behalf and on behalf of his heirs, personal
representatives, successors and assigns, hereby releases and forever discharges
the Company and each of its Affiliates and each and every one of their
respective present and former shareholders, directors, officers, members,
employees, agents, insurers, predecessors, successors and assigns (the “Released
Parties”), of and from any and all claims, demands, actions, causes of action,
damages, costs and expenses which Executive now has or may have by reason of
anything occurring, done or omitted to be done as of or prior to date he signs
this Release including, but not limited to, (i) any and all claims related to
Executive’s employment with Company and the termination of same; (ii) any and
all claims for additional compensation or benefits other than the compensation
and benefits set forth in the Agreement, including but not limited to wages,
commissions, deferred compensation, bonuses, or other benefits of any kind;
(iii) any and all claims relating to employment practices or policies of Company
or its Affiliates; (iv) any common law claims, including but not limited to
wrongful discharge, breach of contract, negligent or intentional infliction of
emotional distress, or negligent supervision or retention; and (v) any and all
claims arising under any state or federal legislation, including, but not
limited to, claims under the Employee Retirement Income Security Act, the Family
Medical Leave Act, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, as amended, the Older Workers Benefit
Protection Act, the New York Human Rights Law, N.Y. Exec. Law § 290 et seq., the
New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ.
Rights Law § 40-c et seq. (New York anti-discrimination law), N.Y. Lab.
Law § 190 (New York wage payment law), N.Y. Lab. Law § 740 (New York
whistleblower protection law), and any other federal, state or local law or
regulation prohibiting employment discrimination or otherwise governing the
employment relationship between Executive and Company (the “Released Claims”),
except that notwithstanding anything contained in this Release, Executive
understands that he is not releasing (i) any claim for indemnification or
advancement by the Company, whether pursuant to law, the Company’s bylaws, or
under any directors and officers insurance policy maintained by the Company; or
(ii) any claims which cannot by law be released.

 



 

 

 

Executive further covenants and agrees that he will not sue or make any claim
against any of the Released Parties on any ground arising out of or related to
any of the Released Claims. Executive acknowledges and agrees that this covenant
does not preclude him from filing a charge or complaint with, or cooperating in
an investigation by, any government agency (including but not limited to the
U.S. Equal Employment Opportunity Commission), to the extent permitted by law,
but Executive expressly releases, waives, and disclaims any right to monetary
damages, attorneys’ fees and/or costs related to or arising from any charge,
complaint or lawsuit filed by Executive or on his behalf, individually or
collectively, involving the Released Parties, before the Equal Employment
Opportunity Commission, the Department of Labor, or any analogous federal, state
or other government agency.

 

In making this Release, Executive further represents and acknowledges that:

 

(b)       He is voluntarily entering into and signing this Release;

 

(c)       The claims waived, released and discharged in the above Release
include any and all claims Executive has or may have arising out of or related
to his employment with the Company and the termination of that employment,
including any and all claims under the Age Discrimination in Employment Act;

 

(d)       Those claims waived, released and discharged in this Release do not
include, and Executive is not waiving, releasing or discharging, any claims that
may arise after the date he signs this Release;

 

(e)       The payments and benefits conditioned upon Executive’s execution of
this Release constitute consideration that Executive was not entitled to receive
before the effective date of this Release absent the execution of this Release;

 

(f)       Executive was given twenty-one (21) days within which to consider this
Release;

 

(g)       The Company has advised Executive of his right to consult with an
attorney regarding this Release before executing the Release and encouraged him
to exercise that right;

 

(h)       Executive may revoke this Release at any time within seven (7) days
after the date he signs this Release, and this document will not become
effective or enforceable until the eighth (8th) day after the date he signs this
Release (on which day this Release will automatically become effective and
enforceable unless previously revoked within that seven (7) day period); and

 

(i)       EXECUTIVE HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH
AND EVERY TERM.

 

I hereby execute this Release on the ___ day of _______, ______.

 

  

Manuel Litchman


 

 



 

 